Citation Nr: 0526491	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for residuals of compression fracture of the 
thoracic spine.

2.  Entitlement to service connection for ruptured and 
bulging spinal discs with neurological involvement and 
degenerative arthritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

At the April 2003 hearing in Cleveland, Ohio before the 
Decision Review Officer (DRO), the veteran, his 
representative, and the DRO agreed to clarify the issue as 
evaluation of the service-connected residuals of a 
compression fracture of the 10th and/or 11th thoracic 
vertebrae, with neurological findings and arthritis.  Thus, 
this issue has been characterized as entitlement to an 
initial compensable disability evaluation for residuals of 
compression fracture of thoracic spine .  There is, however, 
no indication that the veteran withdrew the issue of 
entitlement to service connection for ruptured and bulging 
spinal discs with neurological involvement and degenerative 
arthritis; therefore, this issue remains in appellate status.  

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the issue of entitlement to an initial 
compensable rating for residuals of compression fracture of 
the thoracic spine, the Board finds that the May 2003 VA 
examination report does not contain findings by the examiner 
that would enable the Board to render a determination in 
relation to the applicable schedular criteria.  In addition, 
the RO has not considered any complaints of pain in relation 
to limitation of motion or functional impairment increased on 
use under the holding in DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Therefore, the veteran should be afforded another VA 
examination in order to determine the nature and extent of 
his back disorder.

With respect to the issue of entitlement to service 
connection for ruptured and bulging spinal discs with 
neurological involvement and degenerative arthritis, the 
Board notes that the veteran has not been properly notified 
of the provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  Therefore, it 
is apparent that the Board must remand this case to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current nature and severity of his 
thoracic spine disability and to 
determine the etiology of his other spine 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  After physically 
evaluating the veteran, with respect to 
the thoracic spine disability, the 
medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:
(a) What are the veteran's range of 
motion findings in flexion, extension, 
left and right lateral extension, and 
left and right lateral flexion?
(b) Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the thoracic spine?  If 
feasible the examiner should portray any 
additional functional limitation of the 
thoracic spine due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale.  
With respect to any other spine disorders 
(cervical or lumbar), the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any cervical 
or lumbar  disorder is related to the 
veteran's active duty service or to his 
thoracic spine disorder.  

2.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


